   1   Rachel E. Flinn, Esq. #027000
       3838 N. Central Ave., Ste. 800
   2
       Phoenix, Arizona 85012
   3   (602) 277-8996
       rflinn@ch13bk.com
   4   Attorney for Russell Brown, Chapter 13 Trustee
   5                         IN THE UNITED STATES BANKRUPTCY COURT
   6
                                      FOR THE DISTRICT OF ARIZONA
   7
   8    In re:                                              In Proceedings Under Chapter 13

   9    NATALIE ELAYNE JOHNSON,                             Case No. 2:16-bk-10288-EPB

  10                                                        TRUSTEE’S MOTION FOR A COURT
                                                            ORDER ALLOWING TRUSTEE TO
  11
                                                            LIMIT COMMUNICATION WITH
  12                                                        DEBTOR PURSUANT TO 11 U.S.C.
                                                            §704(a)(7) AND REQUEST FOR
  13                                                        HEARING
  14
                                                 Debtor.
  15
                 Russell Brown, Chapter 13 Trustee, by and through counsel undersigned, hereby requests
  16
       the Court set a hearing on Trustee’s Motion for a Court Order Limiting Communication with Debtor
  17
  18   Pursuant to 11 U.S.C. §704(a)(7). The Trustee further requests a Court Order prohibiting Debtor’s

  19   communication with the Trustee except by a pleading filed with the Court.
  20             1. On September 7, 2016, Debtor filed for Chapter 13 relief and filed the original Plan.
  21
                 2. On January 5, 2017, Debtor filed her first amended Plan (Doc. #18), and a second
  22
       amended Plan on September 26, 2017 (Doc. #26). Pensco Trust Company Custodian FBO Mark
  23
       A. Greenberg IRA, (“Pensco”), filed objections to each of the three Plans (Docs. #11, #26, #38).
  24
  25   Pensco holds the first deed of trust on Debtor’s residence.

  26             3. On December 8, 2017, the Trustee filed his Recommendation on the Second Amended
  27
       Plan.     The Recommendation required that the Debtor resolve Pensco’s Objection to Plan
  28
       Confirmation and that the Debtor cure the Plan payment delinquency (Doc. #49).

Case 2:16-bk-10288-EPB          Doc 98 Filed 04/12/19 Entered 04/12/19 15:05:38                Desc
                                 Main Document    Page 1 of 6
   1           4. On January 26, 2018, the Trustee set a status hearing for February 27, 2018 (Doc. # 50).
   2
               5. On January 31, 2018, Kenneth Neeley filed a Motion to Withdraw as Attorney (Doc. #51).
   3
       Mr. Neeley cited a breakdown in the attorney-client relationship as his reason for withdrawing as
   4
       counsel.
   5
   6           6. On February 12, 2018, a Notice of Hearing on the Motion to Withdraw as Attorney was

   7   filed (Doc. 53). The hearing was scheduled for the same date as the Status Hearing, February 27,

   8   2018.
   9
               7. On February 20, 2018, Debtor filed a pro-se response requesting a 30-day continuance of
  10
       the hearings (Doc. #55). Based on the Debtor’s request, the Court continued the hearings to April
  11
       3, 2018 (Doc. #57). Based on another request by the Debtor, the Court continued the hearings to
  12
  13   April 6, 2018 (Doc. 51). The Trustee notes that the Court held two Friday hearings, which are

  14   atypical for the Court’s calendar, in order to accommodate the Debtor’s schedule.

  15           8. On April 6, 2018, the Court heard the Debtor’s concerns regarding her case and Mr.
  16
       Neeley’s Motion to Withdraw. The Court granted Mr. Neeley’s Motion to Withdraw as Counsel.
  17
       The Court further noted its concerns regarding the Debtor’s financial situation and questioned
  18
       whether or not the case should be converted to Chapter 7. The Court urged the Debtor to visit the
  19
  20   Self-Help Center. Pensco’s attorney had objected to the Plan on the basis that the Plan failed to pay

  21   Pensco’s attorney fees in addition to concerns regarding feasibility. A proposed Stipulated Order
  22   Confirming Plan resolving Pensco’s objections was discussed. The Court continued the hearing to
  23
       May 4, 2018. The Court again urged the Debtor to seek legal advice prior to the next hearing (Doc.
  24
       #71).
  25
               9. On April 18, 2018, the Court entered an order approving Mr. Neeley’s attorney fees in the
  26
  27   full amount of $4,500.00 (Doc. 18). Debtor’s Objection to Order Granting Attorney Fees (Doc. 78),

  28   was scheduled for a hearing on the same date as the continued status hearing.


Case 2:16-bk-10288-EPB                            - 2 - Entered 04/12/19 15:05:38
                               Doc 98 Filed 04/12/19                                          Desc
                                Main Document    Page 2 of 6
   1          10. At the May 4, 2018 Hearing, the Court took the matter of the Debtor’s Objection to
   2
       Attorney Fees, under advisement and later issued an order denying the Debtor’s Objection to
   3
       Counsel’s Attorney fees (Doc. #86).
   4
              11. Further, at the May 4, 2018 Hearing, Trustee’s Counsel advised the Court that an
   5
   6   agreement had been reached between Pensco and the Debtor. The minute entry shows that Trustee’s

   7   counsel had circulated a proposed SOC to Pensco’s attorney and Ms. Johnson. Further, the parties

   8   were in agreement that if Debtor remained current on plan payments and post-petition mortgage
   9
       payments through July 2018, Pensco would sign off on the SOC. During this time period (May 4,
  10
       2018-July 2018), Pensco would not accrue any additional attorney fees. The Court continued the
  11
       matter to August 10, 2018 (Doc. #86).
  12
  13          12. On August 22, 2018, the Court granted the Stipulated Order Confirming Plan (Doc. #91).

  14   The Debtor endorsed the Stipulated Order Confirming Plan (“the SOC). Paragraph C(2)(a) of the

  15   SOC clearly itemizes the amount owed to Pensco and states that the amount includes attorney fees.
  16
       The Trustee notes that the Debtor did not file any formal objection to the proof of claim and
  17
       endorsed the order accepting the amount of mortgage arrears and attorney fees.
  18
              13. Despite both Trustee’s counsel and the Court urging the Debtor to seek legal advice, the
  19
  20   Debtor chose to accept the terms of the SOC without the assistance of an attorney. Further, despite

  21   the Court’s concerns regarding Debtor’s income level and plan feasibility as noted in the minute
  22   entry at Docket #71, the case was finally confirmed nearly two years after the filing date, and only
  23
       after several hearings, and the cooperation of all the parties.
  24
              14. Now, more than 230 days post confirmation, the Debtor has sent multiple emails to the
  25
       Trustee’s Office voicing her concerns about the amount owed to Pensco and objecting to Pensco’s
  26
  27   attorney fees. The Trustee’s office has supplied the Debtor with documentation verifying the

  28   balance owed on the mortgage arrears and the attorney fees to Pensco. However, the Debtor still


Case 2:16-bk-10288-EPB                            - 3 - Entered 04/12/19 15:05:38
                               Doc 98 Filed 04/12/19                                          Desc
                                Main Document    Page 3 of 6
   1   raised concerns that these amounts were somehow incorrect. Trustee’s counsel emailed the Debtor
   2
       to suggest a status hearing where Debtor could raise her concerns on the record. The Debtor stated
   3
       that she does not want to “meet with” Trustee’s counsel and prefers to file a formal complaint
   4
       against the Trustee’s Office with the United States Trustee. Nonetheless, the Trustee believes that
   5
   6   the best place to resolve the Debtor’s concerns regarding the SOC is on the record at a formal

   7   hearing.

   8           15. Between May 1, 2018, through April 11, 2019, a review of email communications
   9
       between Debtor and Trustee’s counsel shows well over 150 emails between Trustee’s Counsel and
  10
       the Debtor. This email count does not include emails that the Debtor has sent to other staff members
  11
       at the Trustee’s Office or emails from Trustee’s counsel to Pensco and other interested parties in
  12
  13   order to facilitate confirmation of the Plan. Many of the Debtor’s emails start off with an innocent

  14   question regarding plan payments or the Plan payoff amount, but quickly devolve into threats and

  15   accusations. The Debtor has accused her former counsel, Pensco, and the Trustee of unethical
  16
       behavior. The Trustee believes that the Debtor’s accusations are baseless.
  17
               16. The Trustee’s staff has wasted numerous hours attempting to explain the terms of the
  18
       Plan and assist the Debtor, all to no avail. Debtor has failed to seek relief in the form of an objection
  19
  20   to Pensco’s proof of claim or a revocation of the SOC pursuant to 11 U.S.C. §1330(a). Instead, she

  21   continues to bombard the Trustee’s office with emotional emails that are without legal merit.
  22           17. Eleven U.S.C. §704(a) states, “The trustee shall-(7 ) Unless the court orders otherwise,
  23
       furnish such information concerning the estate and the estate’s administration as is requested by a
  24
       party in interest.” The Trustee notes that the Debtor’s case is confirmed and all questions regarding
  25
  26
  27
  28


Case 2:16-bk-10288-EPB                            - 4 - Entered 04/12/19 15:05:38
                               Doc 98 Filed 04/12/19                                              Desc
                                Main Document    Page 4 of 6
   1   plan payment status and disbursement amounts may be obtained using the National Data Center
   2
       website at https://www.ndc.org1.
   3
              18. Given the amount of unnecessary resources that the Trustee must allocate to respond to
   4
       Debtor’s lengthy emails and the Debtors’ baseless accusations that the Trustee has acted unethically,
   5
   6   the Trustee requests an order of the Court barring the Debtor from emailing or calling the Trustee’s

   7   office in the future. All future communications which cannot be resolved by the Debtor accessing

   8   her case information on the National Data Center website, should be filed by the Debtor in the form
   9
       of a court pleading.
  10
              19. The Trustee has been a standing trustee for over 22 years. This is the first case where
  11
       the Trustee has sought a court order limiting a debtor’s communication with the Trustee’s office.
  12
  13   The Trustee is not aware of any published decisions determining when it is appropriate for a court

  14   to grant a trustee’s motion to limit communications between a pro-se debtor and the trustee.

  15          20. Given the Debtor’s track record of falsely accusing former counsel, Trustee’s counsel,
  16
       the Trustee, Pensco’s counsel, and even the Court, of unethical behavior, the Trustee believes that
  17
       transferring this case to another trustee would not appease the Debtor. The Trustee believes that the
  18
       Debtor would quickly levy the same complaints against the newly assigned trustee.
  19
  20          Wherefore, based on the foregoing, the Trustee requests the Court set a hearing on Trustee’s

  21   Motion for a Court Order Allowing the Trustee to Limit Communications with the Debtor pursuant
  22   to 11 U.S.C. §704(a)(7) and for a Court Order prohibiting Debtor’s communication with the Trustee
  23
       except by a pleading filed with the Court.                                   Rachel Flinn
                                                                                    Russell Brown, Chapter 13

  24                                                                                Trustee; 3838 N. Central Ave.,
                                                                                    Ste. 800, Phoenix, AZ 85012

                                                             By:                    2019.04.12 15:06:01 -07'00'


  25                                                         Rachel E. Flinn, Esq. 027000
                                                             Staff Attorney for Chapter 13 Trustee
  26
  27
              1
  28             The National Data Center is a nonprofit organization that makes Chapter 13 case data
       available to Chapter 13 debtors without charge.

Case 2:16-bk-10288-EPB                            - 5 - Entered 04/12/19 15:05:38
                               Doc 98 Filed 04/12/19                                                                 Desc
                                Main Document    Page 5 of 6
   1   Copy of the foregoing was mailed
       or emailed to the following parties on the date
   2
       of the electronic signature affixed hereto:
   3
       NATALIE ELAYNE JOHNSON
   4   625 S. WESTWOOD CIRCLE, UNIT 172
       MESA, AZ 85210
   5   (Pro-se Debtor)
   6
   7   DAVID L. KNAPPER
   8   LAW OFFICES OF DAVID L. KNAPPER
       dlk@knapperlaw.com
   9
       (Creditor for Pensco)
  10
       Elizabeth C. Amorosi, Esq.
  11   OFFICE OF THE UNITED STATES TRUSTEE
  12   Elizabeth.C.Amorosi@usdoj.gov
                               Rachel Flinn
  13                           Russell Brown, Chapter 13
                               Trustee; 3838 N. Central
  14                           Ave., Ste. 800, Phoenix, AZ
                               85012
                               2019.04.12 15:06:08 -07'00'
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


Case 2:16-bk-10288-EPB                              - 6 - Entered 04/12/19 15:05:38
                                 Doc 98 Filed 04/12/19                                Desc
                                  Main Document    Page 6 of 6
